Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 1 of 20 PageID #: 16232
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 SAS INSTITUTE INC.,

         Plaintiff,

 v.
                                       Civil Action No. 2:18-CV-00295-JRG
 WORLD PROGRAMMING LIMITED;
 LUMINEX SOFTWARE, INC.; YUM!
 BRANDS, INC.; PIZZA HUT, INC.; and    Jury Trial Demanded
 SHAW INDUSTRIES GROUP, INC.,
                                       REDACTED PUBLIC VERSION
         Defendants.


      OPPOSITION TO PATENT DEFENDANTS’ MOTION TO STRIKE SAS’ FOURTH
                        INFRINGEMENT CONTENTIONS
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 2 of 20 PageID #: 16233
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                                         TABLE OF CONTENTS
 I.             INTRODUCTION............................................................................................................. 1
 II.            PROCEDURAL BACKGROUND .................................................................................. 1
 III.           RELEVANT FACTS ........................................................................................................ 2
      A.        WPL Has Expanded WPS’s Graphing Procedures Throughout the Litigation—And
                After the Close of Discovery............................................................................................. 2

      B.        SAS’s P.R. 3-1 Infringement Contentions Accused All of WPS’s Graphing
                Capabilities--“G” and “SG” Procedures ........................................................................ 3

      C.        SAS’s Paragraph 3(a)(i) Infringement Contentions Accuse All of WPS’s Graphing
                Capabilities ........................................................................................................................ 4

      D.        SAS Served Amended Charts on August 29, 2019 at WPL’s Request......................... 5

      E.        WPS Did Not Support SGRENDER Until Late in the Discovery Period .................... 6

           1.      WPL’s 30(b)(6) Witness Testified SGRENDER Was Not Supported in WPS .............. 6
           2.


           4.      When SAS Inspected WPS in January 2020, SGRENDER Resulted in Error; SAS
                   Found SGRENDER Operable for the First Time On or Around February 11, 2020 ..... 8
           5.      SAS Supplemented Its Infringement Charts To Include SGRENDER as Soon as
                   Practicable ...................................................................................................................... 8
 IV.            ARGUMENT ..................................................................................................................... 9
      A.        Because SAS Accused All of WPS’s Graphing Capabilities of Infringement, WPL’s
                Motion Should Be Denied................................................................................................. 9

      B.        WPL Mischaracterizes Facts to Argue SAS Limited its Infringement Contentions to
                “G” PROCS ..................................................................................................................... 11

           1.      Cover Pleading Does Not Limit the Accused Functionality......................................... 11
           2.      SAS’s Response to WPL’s Motion to Compel Was Not an Inventory of WPL’s
                   Accused Graphing Capabilities .................................................................................... 12
           3.      Narrowing SAS’s Infringement Case to Focus on the SG Graphing Procedures Instead
                   of the G Procedures Is Inconsequential ........................................................................ 12
           4.      SAS’s Identification of SAS’s Products Embodying the Patent Is Irrelevant .............. 13
      C.        PROC SGRENDER Falls Within the Scope of SAS’s P.R. 3-1 Disclosures .............. 14

      D.        Alternatively, Supplementation to Include PROC SGRENDER Is Proper Under
                Paragraph 3(a)(i) ............................................................................................................. 14

      E.        Further Alternatively, Good Cause Exists to Allow WPS’s PROC SGRENDER
                Functionality In This Case ............................................................................................. 14

 V.             CONCLUSION ............................................................................................................... 15


                                                                             i
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 3 of 20 PageID #: 16234
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                       TABLE OF AUTHORITIES

 Cases

 Intellectual Ventures II, LLC v. Fedex Corp. 2:16-cv-00980-JRG, at 8 n.2 (Oct. 25, 2017) ....... 15

 Packet Intelligence LLC v. NetScout Sys., No. 2:16-cv-230,
   2017 U.S. Dist. LEXIS 92090, at *4 (E.D. Tex. Apr. 27, 2017) .............................................. 14

 Rembrandt Wireless Techs., LP v. Samsung Elecs. Co.,
   No. 2:13CV213-JRG-RSP, 2015 WL 1848524 n.4 (E.D. Tex. Jan. 23, 2015) .......................... 9

 Tivo Inc. v. Samsung Elecs. Co.,
   No. 2:15-CV-1503-JRG, 2016 WL 5172008 (E.D. Tex. 2016) ................................................. 9




                                                        ii
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 4 of 20 PageID #: 16235
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 I.     INTRODUCTION

        WPL markets WPS, the accused product, as a “clone” for the SAS System, capable of

 producing the same outputs as SAS. WPL made no independent decisions in naming procedures

 to evoke in WPS (e.g., SAS System’s “GPLOT” and “SGPLOT” procedures), and as discovery

 has proven, no independent thought as to how those procedures would perform.

        The present motion is WPL’s newest attempt to confine SAS’s infringement case for

 the ’519 patent (preceded by a denied motion to compel and a currently pending opposition to

 SAS’s motion to amend infringement contentions), and it is not the last (WPL filed four post-

 discovery motions concerning the ’519 patent).       The present dispute revolves around two

 categories of WPS’s graphing procedures, referred to as “G” procedures (or “PROCs”) and “SG”

 PROCs. G refers to “graphing” and S refers to “statistical.” In a supplemental infringement chart,

 SAS provided detailed infringement contentions concerning a particular “SG” PROC, called

 SGRENDER, which WPL included in Version 4.2 of WPS released on March 31, 2020.

        WPL’s motion should be denied for three independent reasons: First, via SAS’s prior

 operative infringement contentions, SAS placed WPL on notice that “SG” PROCs were accused

 of infringement, such that the SGRENDER infringement analysis, submitted with Dr. Storer’s

 expert report, did not need to be re-served as infringement contentions. Second, assuming

 supplementation was necessary, under a proper reading of the rules, SAS’s supplemental

 SGRENDER claim chart was timely and procedurally proper. Third, if the Court determines that

 good cause is required to bring SGRENDER into this case, that threshold has been met.

 II.    PROCEDURAL BACKGROUND

        Before the further supplementation that is at issue in the present motion, SAS had already

 twice supplemented its P.R. 3-1 infringement contentions, on May 16, 2019 (“Supplemental




                                                 1
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 5 of 20 PageID #: 16236
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 Contentions”), pursuant to Paragraph 3(a)(i) of the Discovery Order, and August 29, 2019 (“third

 contentions”), in response to WPL’s request. On September 20, 2019, WPL moved to compel

 SAS to provide further details in the third contentions. (D.N. 165.) In that motion, WPL

 specifically challenged the sufficiency of SAS’s disclosure for the ’519 patent. (D.N. 165 at pp.

 3-5.) On January 2, 2020, to resolve any uncertainty in the parties’ positions concerning the

 operative status of the third contentions, which had been prepared and served in response to WPL’s

 request for additional detail in the contentions, SAS filed a motion for leave to amend infringement

 contentions. (D.N. 196.) On January 15, 2020, the Court denied WPL’s motion to compel (D.N.

 165), holding, “The Court finds that Plaintiff had adequately specified the components of the

 accused product that it contends meet these limitations.” (D.N. 202.)

 III.   RELEVANT FACTS

        Below are the relevant facts the Court should consider in denying WPL’s Motion to Strike.

        A.      WPL Has Expanded WPS’s Graphing Procedures Throughout the
                Litigation—And After the Close of Discovery

        On July 18, 2018, SAS filed this lawsuit against WPL asserting infringement of the ’519

 patent. At that time, users of WPS could use certain SAS procedures for producing graphs such

 as SGSCATTER, GPLOT, GCHART. On March 21, 2019, four days before SAS served its initial

 infringement contentions under P.R. 3-1, WPL released Version 4.1 of WPS. Version 4.1.1

 supported additional “SG” procedures, SGPANEL and SGPLOT.

        On March 31, 2020, WPL publicly began to support the SAS procedure SGRENDER.

 SGRENDER allows users to create custom graphs by defining their own graph template, a

 statgraph. To create a custom graph, the user must define the statgraph for the system. To define

 the statgraph, the user must use SAS statements WPS recognizes, give the template a name, and

 indicate when the template “begins” and “ends.” Because WPS does not allow users to save their



                                                  2
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 6 of 20 PageID #: 16237
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 graph templates and run them later, the template must be defined prior to, and along with, running

 PROC SGRENDER.              SGRENDER associates the template with the data to be graphed.

 SGRENDER is not mentioned in any of WPS Reference guides.

        B.      SAS’s P.R. 3-1 Infringement Contentions Accused All of WPS’s Graphing
                Capabilities--“G” and “SG” Procedures

        On March 25, 2019, SAS initially served its P.R. 3-1 Disclosure of Asserted Claims and

 Infringement Contentions for the ’519 patent (“Initial Contentions”), based on publicly available

 information, accusing all of WPS’s graphing capabilities of infringement. The Initial Contentions

 were based on Version 4.0 which, at the time, supported “G” PROCs and one “SG” PROC—

 SGSCATTER. The Initial Contentions provided that each version of WPS though “the present

 containing the infringing functionality … should be considered to be included in these

 contentions.” See Richey Declaration (filed concurrently herewith), Exhibit A at 1.

        Specifically, the Initial Contentions stated, “WPS runs various programs containing a

 “procedure” (PROC). One set of PROCs includes graphing procedures, which create pie,

 horizontal and vertical displays (e.g., graphical displays). …This includes various PROCs, such

 as PROC GANNO, which creates graphical output from instructions.” Id. All of WPL’s

 graphing capabilities fall into this category, including the “SG” graphing procedures. The

 Contentions began with “PROC GANNO” specifically because it appears first on the list of

 graphing procedures in the WPS Reference Guide, cited in the contentions. See Exhibit B. SAS

 did not list every single graphing procedure in claim 1[pre] of the Contentions, but stated “[f]urther

 evidence      can      be       found     at     www.worldprogramming.com/us/information/sas-

 language/modules/language/graphing.” Ex. A at 2. SAS included a screenshot from this webpage,

 listing the types of graphs (histograms, box plots, bar charts, scatter plots, heat-maps, series plots,

 etc.) WPS is capable of producing. At the link, the graphical procedures used to produce these



                                                   3
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 7 of 20 PageID #: 16238
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 types of graphics are listed, including the “SG” plots for SGPANEL, SGPLOT, and SGSCATTER:




 See Exhibit C.1 In fact, SGSCATTER is explicitly referenced throughout the Contentions. At

 claim 1[c], the Contentions list numerous graphing procedures, and includes a “see also id.” for

 page 2082 which is the WPS Reference Manual’s guide to “SGSCATTER.” Ex. A at 1, see also

 e.g., 1[d], 1[e], 1[f], 5[a], 21, 22 (“GSCATTER” [sic]), 23, 24, 25[a], 25[b], 26.

        C.      SAS’s Paragraph 3(a)(i) Infringement Contentions Accuse All of WPS’s
                Graphing Capabilities

        On May 16, 2019, pursuant to Paragraph 3(a)(1) of the Court’s April 2, 2019 Discovery

 Order (Dkt. No. 81), SAS timely served the Supplemental Contentions incorporating source code

 citations. The Supplemental Contentions were based on Version 4.0, source code of version

 4.1.1.0 which, at the time, supported “G” PROCs and “SG” plots including SGSCATTER,

 SGPLOT, and SGPANEL. The Supplemental Contentions provided that each version of WPS



 1
  This list included SGPANEL, SGPLOT, and SGSCATTER on WPL’s website. See
 https://web.archive.org/web/20190410145015/https://www.worldprogramming.com/information/
 sas-language/modules/language/graphing/ (snapshot from April 10, 2019).


                                                  4
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 8 of 20 PageID #: 16239
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 though “the present containing the infringing functionality … should be considered to be included

 in these contentions.” See Exhibit D.

         The Supplemental Contentions relied on the same disclosures as the Initial Disclosures;

 thus, accusing all of WPS’s graphing capabilities of infringement. Ex. D (“One set of PROCs

 includes graphing procedures, which create pie, horizontal and vertical displays (e.g., graphical

 displays). …This includes various PROCs, such as PROC GANNO, which creates graphical

 output from instructions.”). Ex. D at 1. Again, SAS referred to WPL’s website that describes

 WPS’s        graphing   capabilities,   stating   “[f]urther   evidence   can    be    found     at

 www.worldprogramming.com/us/information/sas-language/modules/language/graphing.” At that

 link, WPL lists the types of graphs (histograms, box plots, bar charts, scatter plots, heat-maps,

 series plots, regression plots etc.) that WPS can output, and the various procedures used to output

 those graphs, including reference to the “SG” plots for SGPANEL, SGPLOT, and SGSCATTER.

 See Ex. C.




         D.       SAS Served Amended Charts on August 29, 2019 at WPL’s Request

         As detailed in SAS’s pending Motion for Leave to Amend Infringement Contentions,

 which is pending before the Court (D.N. 196), WPL requested that SAS amend its Supplemental

 Contentions “without having to seek leave from the Court.” Id. at 2. As requested, SAS amended

 its charts on August 29, 2019, and later moved for permission to amend to resolve any doubt about


                                                   5
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 9 of 20 PageID #: 16240
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 the authorization for these amendments. After receiving the amended contentions, Defendants

 wrote three meet and confer letters to SAS concerning the various asserted patents, but never

 complained that SAS advanced new theories in relation to the ’519 patent. (D.N. 206 at 1-2.)

 Instead, Defendants argued that SAS failed to comply with P.R. 3-1, and filed a motion to compel

 on that basis. The Court denied Defendants’ motion. (D.N. 202.) Only after SAS moved for leave

 to amend based on these third contentions, did Defendants argue in its response that SAS made

 new arguments in the’519 chart. However, SAS had already included contentions about SG

 PROCs in its May 2019 Supplemental Contentions.

        E.     WPS Did Not Support SGRENDER Until Late in the Discovery Period

               1.      WPL’s 30(b)(6) Witness Testified SGRENDER Was Not Supported in
                       WPS

        On February 6, 2020, SAS took the 30(b)(6) Deposition of WPL regarding “WPL’s

 development of Version 4.2 of WPS…” which, at the time, had not been released. Exhibit E at

 9:21-10:1.




                                                6
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 10 of 20 PageID #: 16241
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                       7
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 11 of 20 PageID #: 16242
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                                   Thus, the first time that SGRENDER was made

 available in a functional, operative state, was in February 2020. SAS’s expert, Dr. Storer, included

 an infringement analysis of SGRENDER in his March 2, 2020 opening patent infringement expert

 report.



                 5.     SAS Supplemented Its Infringement Charts To Include SGRENDER
                        as Soon as Practicable

           On March 5, 2020, in an abundance of caution, SAS served contentions asserting the

 graphical procedure included another means of infringement, essentially adopting Dr. Storer’s

 Exhibit 10A as a further supplement to its infringement contentions for the ’519 patent. SAS

 explained its reasoning for the timing:


                                                  8
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 12 of 20 PageID #: 16243
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                       It was not until a functioning executable version of software

 that supported PROC SGRENDER was made available, on or after February 11, 2020, that

 SGRENDER was clearly part of WPS. Thus, as SAS noted in the letter accompanying this

 supplementation, the charts fell under Paragraph 3(a)(i) of the Court’s Discovery Order (D.N. 81.)

 SAS’s expert had also relied on SGRENDER as an infringing functionality in his expert report

 which was served on March 2, 2020, three days prior and included identical claim charts.

 IV.    ARGUMENT

        WPL’s motion should be denied for three reasons. First, the SG PROCs were included in

 SAS’s operative P.R. 3-1 disclosures, and WPL’s mischaracterization of the facts do not establish

 otherwise. Second, the March 5, 2020 supplementation was proper and timely under P.R. 3-1.

 Third, in the alternative, good cause exists to permit this supplementation.

        A.      Because SAS Accused All of WPS’s Graphing Capabilities of Infringement,
                WPL’s Motion Should Be Denied

        WPL’s motion rests on the false premise that SAS never accused WPS’s “SG” graphing

 capabilities. This is belied by the P.R 3-1 and Paragraph 3(a)(i) Disclosures. Rembrandt Wireless

 Techs., LP v. Samsung Elecs. Co., No. 2:13CV213-JRG-RSP, 2015 WL 1848524, at *3 n.4 (E.D.

 Tex. Jan. 23, 2015) (noting that the movant bears the burden on a motion to strike). “Local Patent

 Rule 3-1 requires a party claiming infringement to identify each accused product in its

 infringement contentions.” Tivo Inc. v. Samsung Elecs. Co., No. 2:15-CV-1503-JRG, 2016 WL

 5172008, at *1 (E.D. Tex. 2016). Here, the components of WPS at issue are its graphing

 capabilities. Without limitation, in its Contentions and Supplemental Contentions, SAS accused



                                                  9
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 13 of 20 PageID #: 16244
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 all of WPS’s graphing capabilities. The Court has previously ruled that these contentions were

 sufficient to place WPL on notice. (D.N. 202.)

         The Contentions stated, “WPS runs various programs containing a “procedure” (PROC).

 One set of PROCs includes graphing procedures, which create pie, horizontal and vertical

 displays (e.g., graphical displays). …This includes various PROCs, such as PROC GANNO,

 which creates graphical output from instructions.” Ex. A at 1. All of WPL’s graphing

 capabilities fall into this category, including the “SG” graphing procedures. SAS’s Contentions

 identified a specific link on WPL’s website which identified its graphing capabilities, and listed

 types of graphs. Id. at 2-3. At the link, the graphical procedures that are used to produce graphics

 are listed, including the “SG” plots for SGPANEL, SGPLOT, and SGSCATTER. See Exhibit C.

 In fact, SGSCATTER graphing procedure is cited to numerous times throughout the Contentions.

 See also, Ex. A at 1[d], 1[e], 1[f], 5[a], 21, 22 (citing p. 2082 of WPS Reference Manual 4.0 where

 SGSCATTER is referenced (see Ex. B at 2082)).

        Moreover, as to specific claim elements that control the graphical appearance, such as

 graph style data items and graph style metadata (e.g., cl. 1[d]), the accused instrumentalities are

 practiced when WPS runs the “SG” procedures. For WPL to assume such procedures would

 somehow be excluded is feigned ignorance. To be sure, Defendants’ motion to compel under P.R.

 3-1 for the ’519 patent concerned these limitations was denied. (D.N. 202.) The Court found SAS

 adequately disclosed the accused instrumentalities. Ultimately, these claim litigations are key to

 how the graphing capabilities display the statistical roles on the graph.

        WPL omits key facts regarding SAS’s Initial Contentions—that WPL released Version

 4.1.1. four days prior to SAS serving its Initial Contentions. As part of Version 4.1.1., WPL added

 two “SG” procedures—SGPANEL and SGPLOT. WPL’s brief suggests that SAS had “eight




                                                  10
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 14 of 20 PageID #: 16245
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 months” to include reference to these newly added “SG” procedures. Not so. When SAS served

 its contentions four days later, it referenced all graphing capabilities, including the SGSCATTER,

 which had been released prior to the filing of the litigation. There is no bright line of “G”

 procedures vs no “SG” procedures that can be drawn from the Initial Contentions, as WPL has

 attempted to do. Instead, the Initial Contentions accuse all of WPL’s graphing procedures that are

 used to create graphical displays, including the “SG” procedures. Ex. A at 15, 17, 18, 64-67.

 Moreover, SAS’s Initial Contentions and Supplemental Contentions cite to WPL’s webpage

 detailing its graphing capabilities, which lists all of its supported graphing procedures, and the

 types of graphs WPL can produce, and the “SG” procedures used to produce them. Ex. B. While

 WPL argues SAS’s paragraph 3(a)(i) charts remained unchanged, based on its mischaracterization

 of SAS’s initial infringement contentions, they remained unchanged because they accused all of

 WPS’s graphing capabilities of infringement.        See, e.g., Ex. A at 1 (accusing all graphing

 procedures), Exs. C & B (webpage cited in SAS’s infringement contentions, listing “SGPLOT,”

 “SGPANEL,” and “SGSCATTER”).

        Because SAS’s Initial and Supplemental Contentions accused all of WPS’s graphing

 capabilities, the entire premise of WPL’s motion fails and should therefore be denied.

        B.      WPL Mischaracterizes Facts to Argue SAS Limited its Infringement
                Contentions to “G” PROCS

        WPL’s “Background” Facts are revisionist history.

                1.     Cover Pleading Does Not Limit the Accused Functionality

        WPL points to SAS’s Cover Pleading to its Initial Contentions quoting WPL’s admissions

 that it copied outputs from SAS’s “G” procedures many years ago, as the key evidence limiting

 SAS’s infringement claims. What WPL fails to identify for the Court is that on page 10 of the

 same document, SAS identified the accused instrumentalities “[a]ll versions of WPS that



                                                11
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 15 of 20 PageID #: 16246
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 implement the functions cited in Exhibit A infringe all asserted claims” and “all reasonably similar

 variants or improvements.” (D.N. 259, Ex. B at 10.) As explained above, Exhibit A included all

 of WPS’s graphing capabilities, including the “SG” procedures.

                2.        SAS’s Response to WPL’s Motion to Compel Was Not an Inventory of
                          WPL’s Accused Graphing Capabilities

        Specifically, SAS’s response states



                     WPS includes citations to the Reference Manual that includes a page citation to

 SGSCATTER. That motion was not about identifying every single graphing procedure of WPL

 that uses these style elements,




                3.        Narrowing SAS’s Infringement Case to Focus on the SG Graphing
                          Procedures Instead of the G Procedures Is Inconsequential

        Prior to SAS filing this litigation, WPL promoted its system as a clone of SAS, capable of

 producing the same graphical layouts. When the Complaint was filed, WPL supported “G”

 procedures such as GPLOT and GMAP and the “SG” procedure “SGSCATTER,” leading to the

 possibility that WPL had built in the functionality of other SG procedures into the G procedures.

 Like one WPL customer asked to WPL,




                                            Ultimately, as discovery in this case has revealed, WPL

 did not. WPL intended to and did copy SAS down to a “t” and released additional “SG”

 functionality after SAS filed this litigation

 This is certainly further evidence of SAS’s copyright claim, but in no way changes the fact that


                                                  12
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 16 of 20 PageID #: 16247
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 SAS asserted infringement against all of WPL’s graphing functionality and its reasonable inquiry

 into how WPS functions in relation to the use of those procedures. See, supra, Sect. II.A.

                4.     SAS’s Identification of SAS’s Products Embodying the Patent Is
                       Irrelevant

        SAS’s inventor that WPL identified has never used WPS. The fact that he testified in

 February 2020 as to how SAS’s PROC GCHART, GMAP, or GANNO function is not evidence

 of how WPS necessarily responds to those SAS inputs—unless one assumes that WPL programed

 WPS to function the same in response to those procedures. WPL claims that, because SAS knew

 about its own procedures, it should have known (without having to check) that WPL’s cloned

 procedures were implemented the same way. That irony is not lost on SAS, given WPL’s repeated

 protests that its implementations of SAS’s procedures are somehow meaningfully different than

 SAS’s. In any event, SAS is decades older than WPL, and implementation decisions by WPL

 occur years or sometimes decades after SAS’s initial decisions on the same procedures.




        What WPL leaves out is that during this time, in late January and February, 2020, SAS’s

 technical expert and other consultants had their first opportunity to use WPS software to run

 programs and observe how WPS responded. Based on this information, SAS chose to narrow its



 2
   Throughout WPL’s motion, WPL attempts to draw similar inferences from SAS’s disclosures
 regarding which versions of SAS practice the ’519 patent to argue what SAS accused of
 infringement in WPL’s product. For the same reasons, such inferences have no bearing on WPS’s
 accused instrumentalities.


                                                13
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 17 of 20 PageID #: 16248
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 infringement allegations which is reflected in SAS’s expert report served on March 2, 2020,

 asserting only the “SG” graphing capabilities as infringing.

         C.      PROC SGRENDER Falls Within the Scope of SAS’s P.R. 3-1 Disclosures

         SGRENDER chart does not advance new theories, but is a recently-added graphing

 procedure that uses the same style sheets for controlling the graphical display as “SG” procedures

 already in this case.




         D.      Alternatively, Supplementation to Include PROC SGRENDER Is Proper
                 Under Paragraph 3(a)(i)

         Pursuant to Paragraph 3(a)(i) of the Court’s Discovery Order (D.N. 81), a party “need not

 comply with P.R. 3-1” as to the accused instrumentalities for which source code was late-produced

 (here, either literally in the case of the operable executable, or constructively, in view of the pre-

 existing notation that any such source code was non-functional) “until 30 days after” such source

 code production.



         E.      Further Alternatively, Good Cause Exists to Allow WPS’s PROC
                 SGRENDER Functionality in This Case

         If the Court finds that SGRENDER does not fall under P.R. 3-1 Disclosures that provided

 notice of SAS’s infringement theories, and Paragraph 3(a)(1) does not permit SAS to assert this

 late-added feature, good cause exists to permit supplementation of the infringement contentions to

 include SGRENDER. See Packet Intelligence LLC v. NetScout Sys., No. 2:16-cv-230, 2017 U.S.

 Dist. LEXIS 92090, at *4 (E.D. Tex. Apr. 27, 2017) (four-factored good cause standard).

         First, as soon as SAS acquired sufficient information to accuse SGRENDER, SAS

 diligently supplemented its charts within less than 30 days. See, supra, Sect. III.E.1-5. Second,


                                                  14
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 18 of 20 PageID #: 16249
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 these charts are important. WPS’s graphing capabilities added throughout this litigation would

 remain un-litigated. After 10 years of litigation, SAS wants nothing but to litigate these claims

 against WPL, which are teed up and ready for trial. Finally, WPL’s motion fails to articulate any

 prejudice because there is none. Dr. Jones fully responded to Dr. Storer’s expert report which

 included substantively identical exhibits to the charts in question here and was served three-days

 prior. Exhibit I at 70–71. This Court already found that SAS satisfactorily disclosed the accused

 instrumentality relating to the “graph style metadata.” (D.N. 202.) Thus, WPL has been on notice

 over the disputed claim elements and the fact that SAS supplemented its charts with SGRENDER

 has not caused any prejudice to WPL. WPL seem to argue prejudice is presumed if infringement

 theories are new. This is an impermissible attempt to sidestep the good cause standard. See

 Intellectual Ventures II, LLC v. Fedex Corp. 2:16-cv-00980-JRG, at 8 n.2 (Oct. 25, 2017) (D.N.

 142) (J. Gilstrap) (“To the extent Defendants urge the Court to deny Plaintiff’s Motion simply

 because it advances new theories, … these arguments are unpersuasive. Defendants do not identify

 any authority for the proposition that an amendment to the plaintiff’s infringement contentions

 cannot include new theories and the Court is aware of no case holding such.”)

 V.     CONCLUSION

        Rather than litigate the ’519 patent on the merits at trial, under its shotgun approach to keep

 this patent out of the case, WPL has proffered a novel idea—that SAS never asserted infringement

 against WPS’s “SG” graphing procedures. WPL mistakenly believes that it can make a carbon

 copy of the SAS System’s graphing capabilities, copying its default style sheets that are at the

 center of the parties’ dispute, and kick the can down the road, even though the case is teed up and

 ready for trial. All of WPS’s graphing capabilities have been at issue in this litigation, including

 its “SG” graphing procedures, and the parties are ready for trial. WPL’s motion should be denied.




                                                  15
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 19 of 20 PageID #: 16250
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




     Date: May 6, 2020                 Respectfully submitted,


                                       _/s/ Christian E. Mammen
                                       Pressly M. Millen (admitted pro hac vice)
                                       Raymond M. Bennett (admitted pro hac vice)
                                       WOMBLE BOND DICKINSON (US) LLP
                                       555 Fayetteville Street, Suite 1100
                                       Raleigh, NC 27601
                                       Telephone: 919-755-2135
                                       Press.Millen@wbd-us.com
                                       Telephone: 919.755.2158
                                       Ray.Bennett@wbd-us.com

                                       Christian E. Mammen (admitted pro hac vice)
                                       Carrie J. Richey
                                       WOMBLE BOND DICKINSON (US) LLP
                                       1841 Page Mill Road, Suite 200
                                       Palo Alto, CA 94304
                                       Telephone: (408) 341-3067
                                       Chris.Mammen@wbd-us.com
                                       Telephone: (408) 341-3060
                                       Carrie.Richey@wbd-us.com

                                       Samuel B. Hartzell (admitted pro hac vice)
                                       Womble Bond Dickinson (US) LLP
                                       555 Fayetteville Street, Suite 1100
                                       Raleigh, NC 27601
                                       919-755-2112
                                       Fax: 919-755-6772
                                       Sam.Hartzell@wbd-us.com

                                       Michael C. Smith
                                       Texas Bar No. 18650410
                                       Siebman, Forrest, Burg & Smith, LLP
                                       113 E. Austin Street
                                       Marshall, Texas 75670
                                       Tel: (903) 938-8900
                                       michaelsmith@siebman.com

                                       Attorneys for SAS Institute Inc.




                                       16
Case 2:18-cv-00295-JRG Document 327 Filed 05/15/20 Page 20 of 20 PageID #: 16251
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing has been forwarded to

    all counsel of record on this 6th day of May 2020, via electronic mail.



                                                               /s/ Christian E Mammen




                                                17
